108 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rickey ELLIS, Petitioner-Appellant,v.Carol PINKINS, Respondent-Appellee.
No. 96-16066.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 10, 1997.*Decided Feb. 14, 1997.

Before:  BRUNETTI, FERNANDEZ and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Rickey Richard Ellis, a California state prison inmate, appeals the denial of his habeas corpus petition under 28 U.S.C. § 2254.  Ellis alleges deprivation of his right to trial by an impartial jury, his right to due process, and his right against self-incrimination.


3
Ellis made these same claims in the district court, which found them lacking in merit.  We agree.  The district court denied Ellis relief in a well-reasoned Order filed April 29, 1996.  Confident that we could not improve upon the writing or reasoning of the district court, we adopt the reasoning of the district court and AFFIRM its decision.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3